DETAILED ACTION
Claim(s) 1-20 is/are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2020 is being considered by the examiner.
Specification Objections
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art (Emphasis added).
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claims 2, 10, and 16 are objected to because of the following informalities:  “an first interventional action”, in line 2, appears it should read “a first interventional action”.
Claims 2, 10, and 16 are objected
Claim 8 is objected to because of the following informalities:  “the potential treatment option”, in line 1, appears it should read “a potential treatment option”.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a communication component” in claims 1, 9 and 15.
These limitations are being interpreted as follows:
“Internet connectivity, for example, through wireless cellular networks and/or Bluetooth, Wi-Fi, or ZigBee (or other short range wireless communication standard)” on page 5, lines 25-27.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, in light of the specification, it is unclear if the limitation “a health service platform” in lines 5 and 10 are referring to the same structure. In line 5, “a health service platform” is recited as an alternative to “a mobile device”. However, in line 10, only “a health service platform” is recited. Changing “a health service platform” in line 10 to “the health service platform” would not have proper antecedent basis if a mobile device is configured to pair with the communication component. Claims 2-8 are rejected due to their dependence from claim 1.
Regarding Claims 6 and 7, in light of the specification, it is unclear if the limitation “the health service platform” is referring to “a health service platform” in line 5 or line 10 of claim 1. As discussed above, it is unclear if these two limitations are referring to the same “health service platform”. For the purposes of examination, “the health service platform” in claims 6 and 7 is being interpreted as “a health service platform” in claim 1, line 10. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system and method for analyzing lean muscle mass or lean body mass. The claims are directed towards the statutory category of a method, therefore the claims meet the requirement for Step 1. Further consideration is necessary.
Regarding Claims 1, 9 and 15, the claims are directed towards a judicial exception and recite abstract ideas (Step 2A: Prong One – Yes). The claims recite “fitting a hand grip strength measurements to a respective model…”, “… generating an indication of an improving, a worsening, or a same state…” and, “… updating the system defined frequency”. Under the broadest reasonable interpretation, these limitations cover performance in the mind, but for the recitation of the generic component of a health service platform and cloud based resource. Analyzing information and comparing known information are steps that can be practically performed within the human mind (see MPEP 2106.04(a)(2), III. Mental Processes, A).
Step 2A: Prong Two – Regarding Claims 1, 9, and 15, the claims recite the additional elements of a dynamometer, a communication component, a health service platform, and a processor. The additional element of a dynamometer and a communication interface is used to collect hand grip strength measurements and transfer those measurements to be used by the health service platform to perform the abstract ideas. Mere data gathering of collecting 
Step 2B – Regarding Claims 1, 9, and 15, the claims recite the additional elements of a dynamometer, a communication component, a health service platform, and a processor. Using a dynamometer to determine a grip strength measurement is a well-known and routine method for measuring grip strength. The additional element of a communication component is described in the specification to be “wireless communication circuitry” on page 5, para. 4-5, which are well-known methods of transferring data. The additional element of a health service platform and a processor is recited at a high level and no improvements to the health service platform are claimed. Instead, the health service platform is used to implement the abstract idea on a computer. Adding insignificant pre-solution activity like collecting data to be used by a generic computer component to apply the abstract ideas does not qualify as significantly more than the judicial exception (see MPEP 2106.05). Claims 1, 9 and 15 are not patent eligible.
Regarding Claims 2, 10, and 16, the limitation “determining a first interventional action to be presented to the patient” does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. Analyzing information and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they can be performed within the human mind recites an abstract idea. Additionally, the judicial exception is not used to effect a particular treatment. The limitation currently does not provide a treatment or prophylaxis and is only directed towards mere instructions to apply the exception in a generic way (see MPEP 2106.04(d)(2)). Claims 2, 10, and 16 are not patent eligible.
Regarding Claims 3, 11, and 17, the limitation “presenting the first interventional action to the patient” does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. Displaying results of data analysis, where the data analysis steps are recited at a high level of generality such that they can be performed within the human mind recites an abstract idea. Additionally, the judicial exception is not used to effect a particular treatment. The limitation currently of presenting an action does not provide a treatment or prophylaxis and is only directed towards mere instructions to apply the exception in a generic way (see MPEP 2106.04(d)(2)). Claims 3, 11, and 17 are not patent eligible.
Regarding Claims 4, 12, and 18, the limitation “determining an escalated second interventional action” does not integrate the judicial exception. Analyzing information and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they can be performed within the human mind 
Regarding Claims 5, 13, and 19, the limitation “determine the first interventional action without user input” does not integrate the judicial exception. As stated above, analyzing information using a generic computer component like a processor or a health service platform, recited at a high level, can be performed within the human mind. A human mind could determine an interventional action without the user input from others, like a physician. The judicial exception is not used to effect a particular treatment. Claims 5, 13, and 19 are not patent eligible.
Regarding Claims 6, 14, and 20, the limitation “the health service platform automatically changes the system defined frequency responsive to determining a new state of the patient” does not integrate the judicial exception. Updating information is a routine and conventional activity and does not impose meaningful limits on the judicial exceptions. Additionally, the limitation is not used to effect a particular treatment for a patient. Claims 6, 14, and 20 are not patent eligible.
Regarding Claim 7, the limitation “fitting the hand grip strength measurement to a respective model and a potential treatment option” does not integrate the judicial exception. Comparing hand grip strength data to a model and a potential treatment option does not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception. “A potential treatment option” is not particular and is instead 
Regarding Claim 8, the limitation “displaying the potential treatment option to a healthcare professional” does not integrate the judicial exception. Displaying results of data analysis does not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception. Instead, the limitation is a well-known extra-solution activity of displaying results to a healthcare professional. Displaying results to a healthcare professional does not provide a particular treatment for a patient and does not amount to significantly more than the judicial exception. Claim 8 is not patent eligible. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braier et al. (Pub. No. US 2016/0220863), hereinafter referred to as Braier, in view of Phillips et al. (Pub. No. US 2017/0076052), hereinafter referred to as Phillips.
Regarding Claim 1, Braier discloses a system for improving analysis of lean muscle mass or lean body mass (Fig. 15, “force sensing device and its interaction with a computer device” and para. [0053], “force measurement … performing analyses on recorded readings”), the system comprising:  5
a dynamometer (Fig. 15, element 90, “force sensing device” and Fig. 1) configured to determine hand grip strength measurements (para. [0055], “the appliance is well suited to serve the purpose of being a grip strength assessment tool”), the dynamometer including a communication component (Fig. 15, element 115, “communications module” and element 116, “wireless transmitter”) configured to pair with a mobile device or health service platform (para. [0053], “communications module translates the data into a transmittable signal for communication to a computing device via a wireless transmitter and/or via a wired port … computing device may include traditional desktop or laptop computers, as well as tablets and smartphones”), wherein the dynamometer is configured to: 
capture hand grip strength measurements for a patient according to a system defined frequency (para. [0058], “to measure grip strength, the user grips the appliance with the palm of the hand grasping the handle end and the user will squeeze the bar of the internal handle towards the handle end of the appliance and para. [0064], 
10communicate the hand grip strength measurements to the mobile device or the health service platform (para. [0053], “communications module translates the data into a transmittable signal for communication to a computing device”); and 
a health service platform, including at least a first cloud based resource (Fig. 15, element 110, and para. [0058], “receiving computing device running corresponding assessment software” and para. [0059], “store data from both testing and exercise, thus allowing the force sensing device to be used to track progress towards goals or to provide data back to a therapist”), configured to: 
receive the hand grip strength measurements (para. [0059], “accompanying software may also be used to collect data regarding exercises performed using the appliance”).
However, Braier does not explicitly disclose fitting the hand grip strength measurements to a respective model of a state of the 15patient; responsive to fitting the hand grip strength measurements to the respective model, generate an indication of an improving, a worsening, or a same state; and based on the improving, the worsening, or the same state of the patient, update the system defined frequency.
Phillips teaches a system of dynamic management for health conditions of a patient depending on the patient and/or the physician input (Abstract). Phillips teaches of collecting health information from a personal health care device, which can include exercise machines or exercise management application software (para. [0041]). Phillips further teaches the health 
Regarding Claim 2, modified Braier discloses the system of claim 1.
However, modified Braier does not explicitly disclose wherein the system is further configured to, based on a worsening state of the patient, determine a first interventional action to be presented to the patient.

Regarding Claim 3, modified Braier discloses the system of claim 2, wherein the system is further configured to present the first interventional action to the patient (Fig. 22, and para. [0059], “continuous and real-time data, providing useful feedback to the patient, therapist, athlete, coach, or others. Feedback can be provided on a display interface of a computing device …”).
Regarding Claim 4, modified Braier discloses the system of claim 3.
However, modified Braier does not explicitly disclose wherein the system is further configured to, after presenting the first interventional action to the patient, based on persistence of the worsening state of the patient, determine an escalated second interventional action.
Phillips further teaches of after receiving input from a provider and presenting the prompt for a recommended modification, returning to generate a prompt to the user and reassess the processed information to determine again if there is improvement or not seen in 
Regarding Claim 5, modified Braier discloses the system of claim 3.
However, modified Braier does not explicitly disclose wherein the system is configured to determine the first interventional action without user input.
Phillips further teaches a recommended modification to the treatment plan can be determined without user input by receiving data and using a database to determine a comparison between the value and the health management plan. Based on the comparison, a treatment regimen can be determined and prompted to the user (para. [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the health system disclosed by modified Braier to further include not using user input to determine a first interventional action. Allow no user input allows for dynamically managing a health condition for the needs of the patient and processing information using a database to determine a treatment regimen that is specific for a patient (para. [0009]). 
Regarding Claim 6, modified Braier discloses the system of claim 1.

Phillips further teaches the health management system can adjust the frequency of the prompts to the patient based on if the management plan is effective or not effective (para. [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the health management system disclosed by modified Braier to further include automatically changing the frequency of times measurements are to be calculated. By changing the frequency of the prompts to provide information, a more structured and adaptive treatment plan can be provided to the patient in order to maximize the effectiveness of the treatment regimen (para. [0050]).
Regarding Claim 7, modified Braier discloses the system of claim 1.
However, modified Braier does not explicitly disclose wherein the health service platform fits the hand grip strength measurements taken over time to the respective model of patient state and a potential treatment option.
Phillips further teaches that the health management plan compares the processed information to a model goal and to a treatment regimen (para. [0089]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the health management plan disclosed by modified Braier to further include fitting the data to a potential treatment option. Fitting the data to a respective model and to a potential treatment option allows for more data to be used by the health service 
Regarding Claim 8, modified Braier discloses the system of claim 3, wherein the system displays the potential treatment option to a healthcare professional (para. [0059], “the invention can be used to provide continuous and real-time data, providing useful feedback to the patient, therapist … feedback can be provided on a display interface of a computing device”).
Regarding Claim 9, Braier discloses a method of analyzing lean muscle mass or lean body mass (Fig. 15, “force sensing device and its interaction with a computer device”, para. [008], “method for assessing grip strength” and para. [0053], “force measurement … performing analyses on recorded readings”), the method comprising:  15
capturing hand grip strength measurements for a patient according to a system defined frequency using a dynamometer (Fig. 15, element 90, “force sensing device”, Fig. 1, para. [0055], “the appliance is well suited to serve the purpose of being a grip strength” and para. [0059], “software may be used to collect data regarding exercises performed using the appliance”) assessment tool including a communication component configured to pair with a mobile device or health service platform (Fig. 15, element 115, “communications module” and element 116, “wireless transmitter”) configured to pair with a mobile device or health service platform (para. [0053], “communications module translates the data into a transmittable signal for communication to a computing device via a wireless transmitter and/or via a wired port … computing device may include traditional desktop or laptop computers, as well as tablets and smartphones”); and

However, Braier does not explicitly disclose 20fitting the hand grip strength measurements to a respective model of a state of the patient using a health service platform including at least a first cloud based resource; responsive to fitting the hand grip strength measurements to the respective model, generating an indication of an improving, a worsening, or a same state of the patient using the health service platform;  and 25based on the improving, the worsening, or the same state of the patient, updating the system defined frequency using the health service platform.
Phillips teaches a method relating to the dynamic management for health conditions of a patient depending on the patient and/or the physician input (Abstract). Phillips teaches of collecting health information from a personal health care device, which can include exercise machines or exercise management application software (para. [0041]). Phillips further teaches the health service platform may compare the processed information to one or more goals or treatment regimens (para. [0089]). Phillips further teaches the health management system can determine or assess the patient’s health based on whether or not improvement is seen with regard to metrics relating to the health management plant (para. [0090]). Phillips further teaches that based on the health management plan efficacy, the system may change the treatment regimen or change the frequency of the prompts to the patient and/or to the healthcare provided (para. [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by 
Regarding Claim 10, modified Braier discloses the method of claim 9.
However, modified Braier does not explicitly disclose wherein the method is further comprising, based on a worsening state of the patient, determining a first interventional action to be presented to the patient.
Phillips further teaches based on improvements or not to metrics regarding the health management plan, providing recommended modifications to the treatment plan. The recommended modification can be provided to a provider, such as a physician, to determine further modifications of the treatment (para. [0093]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method disclosed by modified Braier. Determining an interventional action, such as a change to the treatment plan allows for the system to recommended changes to the regimen 
Regarding Claim 11, modified Braier discloses the method of claim 10, further comprising presenting the first interventional action to the patient (Fig. 22, and para. [0059], “continuous and real-time data, providing useful feedback to the patient, therapist, athlete, coach, or others. Feedback can be provided on a display interface of a computing device …”).
Regarding Claim 12, modified Braier discloses the method of claim 11.
However, modified Braier does not explicitly disclose after presenting the first interventional action to the patient, based on persistence of the worsening state of the patient, determining an escalated second interventional action.
Phillips further teaches of after receiving input from a provider and presenting the prompt for a recommended modification, returning to generate a prompt to the user and reassess the processed information to determine again if there is improvement or not seen in regard to the metric relating to the health management plan (Fig. 3, and para. [0095]). Based on the processed information, a second recommendation can be made in response to the processed information (Fig. 3, para. [0090]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method disclosed by modified Braier. Repeating the process of determining an improvement or not of a health metric and recommending modifications for an individual patient allows for the treatment plan to be optimized in order to minimize risk and maximize the benefit of the treatment (para. [0092]).
Regarding Claim 13, modified Braier discloses the method of claim 11.

Phillips further teaches a recommended modification to the treatment plan can be determined without user input by receiving data and using a database to determine a comparison between the value and the health management plan. Based on the comparison, a treatment regimen can be determined and prompted to the user (para. [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Braier to further include not using user input to determine a first interventional action. Allow no user input allows for dynamically managing a health condition for the needs of the patient and processing information using a database to determine a treatment regimen that is specific for a patient (para. [0009]).
Regarding Claim 14, modified Braier disclose the method of claim 9.
However, modified Braier does not explicitly disclose wherein the health service platform automatically changes the system defined frequency responsive to determining a new state of the patient.
Phillips further teaches the method can adjust the frequency of the prompts to the patient based on if the management plan is effective or not effective (para. [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Braier to further include automatically changing the frequency of times measurements are to be calculated. By changing the frequency of the prompts to provide information, a more structured and adaptive 
Regarding Claim 15, Braier discloses at least one non-transitory computer-readable storage medium having encoded thereon 15executable instructions that, when executed by at least one processor (para. [0053], “computing device may include traditional desktop or laptop computers … software used by or stored on computing device may also provide instructors for storing data, analyzing data and performing analyses”), cause the at least one processor to carry out a method of analyzing lean muscle mass or lean body mass (Fig. 15, “force sensing device and its interaction with a computer device”, para. [008], “method for assessing grip strength” and para. [0053], “force measurement … performing analyses on recorded readings”), the method comprising: 
capturing hand grip strength measurements for a patient according to a system defined frequency (Fig. 15, element 90, “force sensing device”, Fig. 1, para. [0055], “the appliance is well suited to serve the purpose of being a grip strength” and para. [0059], “software may be used to collect data regarding exercises performed using the appliance”);  and
20communicating the hand grip strength measurements to a mobile device or a health service platform (para. [0053], “communications module translates the data into a transmittable signal for communication to a computing device”).
However, Braier does not explicitly disclose fitting the hand grip strength measurements to a respective model of a state of the patient; responsive to fitting the hand grip strength measurements to the respective model, generating an indication of an improving, a worsening, 
Phillips teaches a method relating to the dynamic management for health conditions of a patient depending on the patient and/or the physician input (Abstract). Phillips teaches of collecting health information from a personal health care device, which can include exercise machines or exercise management application software (para. [0041]). Phillips further teaches the health service platform may compare the processed information to one or more goals or treatment regimens (para. [0089]). Phillips further teaches the health management system can determine or assess the patient’s health based on whether or not improvement is seen with regard to metrics relating to the health management plant (para. [0090]). Phillips further teaches that based on the health management plan efficacy, the system may change the treatment regimen or change the frequency of the prompts to the patient and/or to the healthcare provided (para. [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Braier to include comparing the grip strength data to a respective model, determining if a condition is improving or worsening, and updating a defined testing frequency based on the condition. By comparing a grip strength signal from a patient to a goal (para. [0089]), the method is able to determine the efficacy of the patient treatment and to determine if there is improvements seen in regards to the metrics relating to the health management plan of the patient (para. [0090]). Based on the processed information, the method is able to determine a recommended modification to the treatment plan, for example changing a frequency in prompt notification (para. [0050]). Changing a prompt information can provide a structured, adaptive 
Regarding Claim 16, modified Braier discloses the at least one non-transitory computer-readable storage medium of claim 15.
However, modified Braier does not explicitly disclose wherein the method further comprises, based on a worsening state of the patient, determining a first interventional action to be presented to the patient.
Phillips further teaches based on improvements or not to metrics regarding the health management plan, providing recommended modifications to the treatment plan. The recommended modification can be provided to a provider, such as a physician, to determine further modifications of the treatment (para. [0093]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method disclosed by modified Braier. Determining an interventional action, such as a change to the treatment plan allows for the system to recommended changes to the regimen of a patient in order to maximize the likelihood of benefit in the treatment regimen (para. [0092]).
Regarding Claim 17, 
Regarding Claim 18, modified Braier discloses the at least one non-transitory computer-readable storage medium of claim 17.
However, modified Braier does not explicitly disclose after presenting the first interventional action to the patient, based on persistence of the worsening state of the patient, determining an escalated second interventional action.
Phillips further teaches of after receiving input from a provider and presenting the prompt for a recommended modification, returning to generate a prompt to the user and reassess the processed information to determine again if there is improvement or not seen in regard to the metric relating to the health management plan (Fig. 3, and para. [0095]). Based on the processed information, a second recommendation can be made in response to the processed information (Fig. 3, para. [0090]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method disclosed by modified Braier. Repeating the process of determining an improvement or not of a health metric and recommending modifications for an individual patient allows for the treatment plan to be optimized in order to minimize risk and maximize the benefit of the treatment (para. [0092]).
Regarding Claim 19, modified Braier discloses the at least one non-transitory computer-readable storage medium of claim 17.
However, modified Braier does not explicitly disclose wherein the method further comprises determining the first interventional action without user input.
Phillips further teaches a recommended modification to the treatment plan can be determined without user input by receiving data and using a database to determine a 
Regarding Claim 20, modified Braier discloses the at least one non-transitory computer-readable storage medium of claim 15.
However, modified Braier does not explicitly disclose wherein method further comprises automatically changing the system defined frequency responsive to determining a new state of the patient.
Phillips further teaches the method can adjust the frequency of the prompts to the patient based on if the management plan is effective or not effective (para. [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Braier to further include automatically changing the frequency of times measurements are to be calculated. By changing the frequency of the prompts to provide information, a more structured and adaptive treatment plan can be provided to the patient in order to maximize the effectiveness of the treatment regimen (para. [0050]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791